DETAILED ACTION
This action is in response to the amendment 11/18/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 10 is/are allowed.
The following is an examiner's statement of reasons for allowance:
		The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “the variable-frequency power controller has a first loading voltage, a second loading voltage, a third loading voltage, and a fourth loading voltage preset for comparing the loading sensing voltage to determine a loading level, the first loading voltage is less than the second loading voltage, the second loading voltage is less than the third loading voltage, the third loading voltage is less than the fourth loading voltage, and the variable-frequency power control performed by the variable-frequency power controller to adjust the PWM frequency based on the loading level comprises: the variable-frequency power controller entering a burst mode, the loading level considered as ultra-light loading, and the PWM frequency kept to a first frequency if the loading sensing voltage is not higher than the first loading voltage; the variable-frequency power controller entering a valley switch mode, the loading level considered as light loading the PWM frequency increased to a second frequency from the first frequency as the loading sensing voltage increases, the second frequency being greater than the first frequency, and the switch unit being turned on after a preset number of valleys if the loading sensing voltage is higher than the first loading voltage and not higher than the second loading voltage; the variable-frequency power controller entering a quasi-resonance (QR) mode, the loading level considered as middle loading, the PWM frequency decreased to a third frequency from the second frequency, and the third frequency being between the first frequency and the second frequency if the loading sensing voltage is higher than the second loading voltage and not higher than the third loading voltage; the variable-frequency power controller entering a conduction mode, the loading level considered as full loading, and the PWM frequency kept to the third frequency if the loading sensing voltage is higher than the third loading voltage and not higher than the fourth loading voltage; and the variable-frequency power controller entering a peak loading mode, the loading level considered as over-heavy loading, the PWM frequency increased to a fourth frequency from the third frequency as the loading sensing voltage increases, and the fourth frequency being greater than the third frequency if the loading sensing voltage is higher than the fourth loading voltage”.
The primary reason for the indication of the allowability of claim 6 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “the variable-frequency power controller has a first loading voltage, a second loading voltage, a third loading voltage, and a fourth loading voltage preset for comparing the loading sensing voltage to determine a loading level, the first loading voltage is less than the second loading voltage, the second loading voltage is less than the third loading voltage, the third loading voltage is less than the fourth loading voltage, and the variable-frequency power control performed by the variable-frequency power controller to adjust the PWM frequency based on the loading level comprises: the variable-frequency power controller entering a burst mode, the loading level considered as ultra-light loading, and the PWM frequency kept to a first frequency if the loading sensing voltage is not higher than the first loading voltage; the variable-frequency power controller entering a valley switch mode, the loading level considered as light loading the PWM frequency increased to a second frequency from the first frequency as the loading sensing voltage increases, the second frequency being greater than the first frequency, and the switch unit being turned on after a preset number of valleys if the loading sensing voltage is higher than the first loading voltage and not higher than the second loading voltage; the variable-frequency power controller entering a quasi-resonance (QR) mode, the loading level considered as middle loading, the PWM frequency decreased to a third frequency from the second frequency, and the third frequency being between the first frequency and the second frequency if the loading sensing voltage is higher than the second loading voltage and not higher than the third loading voltage; the variable-frequency power controller entering a conduction mode, the loading level considered as full loading, and the PWM frequency kept to the third frequency if the loading sensing voltage is higher than the third loading voltage and not higher than the fourth loading voltage; and the variable-frequency power controller entering a peak loading mode, the loading level considered as over-heavy loading, the PWM frequency increased to a fourth frequency from the third frequency as the loading sensing voltage increases, and the fourth frequency being greater than the third frequency if the loading sensing voltage is higher than the fourth loading voltage.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2019/0363635 discloses a flyback converter operating in discontinuous conduction mode and at a quasi-resonant mode.
US Pub. No. 2018/0262096 discloses an advanced frequency reduction of quasi-resonant converters.
US Pub. No. 2015/0244274 discloses a flyback converter capable of operating in a burst mode during light load conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838